DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.
 	Claims 17, 21, 27-29, and 31 are pending.
	Claims 17 and 21 have been amended by Applicant.
	Claims 17, 21, 27-29, and 31 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection Withdrawn
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lacking enablement is withdrawn.


Response to Arguments
Claim Rejections - 35 USC § 112
Claims 17, 27-29, and 31 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of genera of LME signatures that correlate with DLBCL LME types, including a genus of LME signatures that correlate with DLBCL LME-D type, a genus of LME-A type cluster, a genus of LME-B type cluster, a genus of LME-C type cluster, and a genus of LME-D type cluster. The specification does not disclose, and the art does not teach, the genera of LME signatures as broadly encompassed in the claims.  
The specification discloses LME types, including LME-D type, are microenvironment types of a subject (page 52, in particular). The instant claims require LME signatures (including LME-D type signatures) to comprise a plurality of gene group expression scores for each of groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17 and one or more PROGENY pathway scores. The specification does not disclose which scores for each gene of groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17 and which PROGENY pathway scores correlate (or do not correlate) with each LME type. LME types are loosely defined in the specification. DLBCL LME-D type, for example, is loosely defined as “in some embodiments” being characterized by “depleted” microenvironment with an increased proportion of lymphoma cells with mutations in MYD88, PIM1, and HLA-C, and higher genomic instability and epigenetic heterogeneity. The specification further discloses lymphoma cells of DLBCL LME-D type show activation of Pi3K signaling and hypermethylation and low expression of SMAD1. See page 53 of the instant specification. The specification, and the instant claims, prophetically disclose that LME signatures that correlate with DLBCL LME types can be determined using sequencing data (see claim 19, for example) and expression data (see claim 20, for example) from 1-5 or more genes from a laundry-list of genes of Table 3 comprising genes that have not been demonstrated to be part of LME signatures the correlate with particular DLBCL LME types.
  The written description only reasonably conveys (i) high expression of MMP9, MMP2, TIMP1, and TIMP2 and (ii) lymphoma cells having mutations in SGK1 and GNA13 as an example of an LME signature that correlates with DLBCL LME-A type (see page 53). 
The written description only reasonably conveys (i) high expression of IL10, IL6, and TNFS13B and (ii) mutations in B2M and CD70 as an example of an LME signature that correlates with DLBCL LME-B type (paragraph spanning pages 52-53, in particular).
The written description only reasonably conveys (i) high expression of CCL20, CCR6, and CXCR5 and (ii) high number of BCL2 translocations and EZH2 mutations as an example of an LME signature that correlates with DLBCL LME-C type (see page 53).
The instant claims require LME signatures (including LME-D type signatures) to be determined using sequencing data using a plurality of gene group expression scores for each or groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17 and one or more PROGENY pathway scores. However, the written description only reasonably conveys low expression of SMAD1 (a gene not recited in any group of instant claim 17) and an increased proportion of lymphoma cells with mutations in MYD88 (not recited in any group of instant claim 17), PIM1 (not recited in any group of instant claim 17), and HLA-C (not recited as having a mutation in any group of instant claim 17) as an example of an LME signature that correlates with DLBCL LME-D type (see page 53). 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.” The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. 
The specification provides neither a representative number of LME signatures determined using sequencing data that correlate with DLBCL LME types nor does it provide a description of structural features that are common to the genera so that one of skill in the art can ‘visualize or recognize’ the members of the genera.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 
	The claims merely recite a description of the problem to be solved while claiming all solutions to it and cover any signature later actually invented and determined to correlate with a DLBCL LME type — leaving it to the pharmaceutical industry to complete an unfinished invention.
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genera, and because the genera are highly variant, the disclosure is insufficient to describe the genera.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genera as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
	In the Reply of 4/25/22, Applicant indicates the specification adequately discloses methods of producing an LME signature wherein an LME signature is produced by calculating a plurality of gene group expression scores using sequencing data to perform gene set enrichment analysis on each of the genes of a given gene group to produce a gene group expression score for that gene group. Applicant further cites Example 2 and argues methods of producing gene group scores to produce a gene signature and comparing that signature to other clusters of gene signatures were known in the art at the time of invention. Applicant further argues hundreds of LME-D signatures produced by the method of claim 17 are described in the heatmap of Figure 2. Citing the heatmap of Figure 2, Applicant argues samples having LME-D signatures have lower gene group scores of gene groups associated with immune biological pathways (e.g., cancer-associated fibroblasts (CAF), Protumor cytokines, Macrophages, etc.) and higher PROGENY pathway signatures for PI3K than samples having other LME types (LME-A, LME-B, LME-C). Applicant further argues Figure 2 of the specification represents a reduction to practice of the claimed invention. Applicant further argues the specification discloses a representative number of species of LME signatures of subjects having LME-D, and describes the relevant, identifying characteristics of LME-D type DLBCL.
	The amendments to the claims and the arguments found in the Reply of 4/25/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that the specification adequately discloses methods of producing an LME signature wherein an LME signature is produced by calculating a plurality of gene group expression scores using sequencing data to perform gene set enrichment analysis on each of the genes of a given gene group to produce a gene group expression score for that gene group, the examiner disagrees. Other than calculating low expression of SMAD1 (a gene not recited in any group of instant claim 17) and an increased proportion of lymphoma cells with mutations in MYD88 (not recited in any group of instant claim 17), PIM1 (not recited in any group of instant claim 17), and HLA-C (mutation of HLA-C not recited in any group of instant claim 17), the specification does not adequately disclose which calculations of which gene group expression scores correlate with each of the recited genera of LME signatures. The specification does not disclose which scores for each gene of groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17 and which PROGENY pathway scores correlate (or do not correlate) with each LME type.
	In regards to the citation of Example 2 and argument methods of producing gene group scores to produce a gene signature and comparing that signature to other clusters of gene signatures were known in the art at the time of invention, Example 2 of the specification does not adequately describe the recited genera of LME signatures determined using sequencing data that correlate with each recited DLBCL LME types, including the genus of LME signatures that correlate with DLBCL LME-D type. The specification does not disclose which scores for each gene of groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17 and which PROGENY pathway scores would produce (or would not produce) each LME type. Further, the specification does not disclose which scores for each gene of groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17 and which PROGENY pathway scores are present (or are not present) in each LME type used in a comparison.
	In regards to the argument that hundreds of LME-D signatures produced by the method of claim 17 are described in the heatmap of Figure 2, samples noted as LME-D in Figure 2 do not adequately describe signatures or calculations used to identify the samples as LME-D. One of skill in the art could not possibly assign a subject as having an LME type D (as opposed to an LME-A type, LME-B type, or LME-C type) based on somehow using the heatmap of Figure 2 as a guide without a clear description of exactly how the heatmap is to be used to classify a subject as having LME type D.
	In regards to the citation of the heatmap of Figure 2 and argument samples having LME-D signatures have lower gene group scores of gene groups associated with immune biological pathways (e.g., cancer-associated fibroblasts (CAF), Protumor cytokines, Macrophages, etc.) and higher PROGENY pathway signatures for PI3K than samples having other LME types (LME-A, LME-B, LME-C), the specification does not precisely (or adequately) define LME-D type signatures and the LME-D type is not adequately defined by data displayed in Figure 2. Further, the specification does not define LME-D as having lower gene group scores of any particular cancer-associated fibroblasts (CAF) group, as having lower gene group scores of any particular Protumor cytokines group, and/or as having lower gene group scores of any particular Macrophages group. Further, the specification does not define LME-D as having a higher score of any particular PROGENY pathway signature. One of skill in the art could not possibly assign a subject as having an LME type D (as opposed to an LME-A type, LME-B type, or LME-C type) based on somehow using the heatmap of Figure 2 as a guide without a clear description of exactly how the heatmap is to be used to classify a subject as having LME type D.
	In regards to the argument that Figure 2 of the specification represents a reduction to practice of the claimed invention, the examiner disagrees. Figure 2 does not represent a reduction to practice because Figure 2 does not demonstrate “assigning”, from a plurality of LME types comprising LME-A type, LME-B type, LME-C type, and LME-D type, an LME type D (LME-D) to the subject using an LME signature, as claimed. Rather, 2 shows gene expression data from numerous subjects wherein the subjects listed as LME-A type, LME-B type, LME-C type, or LME-D type. However, actual reduction to practice of recited “assigning” is not described. It is not adequately described how a signature comprising recited gene scores and recited PROGENY pathway scores of a sample are to be assigned to a particular recited LME type without explicitly defining how the signature is to be assigned to an adequately described LME type. The recited LME types are not adequately described or defined. The only “assigning” a subject as LME-D alluded to in the specification (and not recited by the claims) is:
“In some embodiments, LME-D type of DLBCL is characterized by a “depleted” microenvironment with an increased proportion of lymphoma cells with mutations in MYD88, PIM1 and HLA-C, and higher genomic instability and epigenetic heterogeneity (e.g., by DNA methylation). Lymphoma cells of LME-D DLBCL show activation of Pi3K signaling and hypermethylation and low expression of the TGFB mediator SMAD1.” See lines 22-26 on page 53 of the specification. 
	In regards to the argument that the specification discloses a representative number of species of LME signatures of subjects having LME-D, and describes the relevant, identifying characteristics of LME-D type DLBCL, the examiner disagrees. The specification describes that “in some embodiments”, LME-D type of DLBCL is characterized by a “depleted” microenvironment with an increased proportion of lymphoma cells with mutations in MYD88, PIM1 and HLA-C, and higher genomic instability and epigenetic heterogeneity (e.g., by DNA methylation). Lymphoma cells of LME-D DLBCL show activation of Pi3K signaling and hypermethylation and low expression of the TGFB mediator SMAD1. See lines 22-26 on page 53 of the specification. However, the specification does not adequately describe the genera or LME signatures, including the genus of DLBCL LME-D type for the reasons stated above.

Claim Rejections - 35 USC § 101
Claims 17, 21, 27-29, and 31 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 17, 21, 27-29, and 31 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” (all mental processes and/or extra-solution activity of mere data gathering (see MPEP 2106.05(g)) are the “obtaining” sequencing data of claim 17, the “determining” a LME signature of claim 17, the “assigning” of claim 17, the “using” sequencing data steps of claims, the “identifying” steps of claims 27 and 29, and the “obtaining” step of claim 28.  It if further noted generic computer implementation of an abstract process adds nothing of substance to an abstract idea and fails to transform an abstract idea into a patent-eligible invention. The “natural phenomenon” is: sequencing data and/or expression data correlate with tumor LME microenvironment type. It is noted claims 17 and 31 recite a step of administering known DLBCL treatment (adoptive cell therapies such as CAR T therapies; see page 137 of Chavez et al (Best Practice & Research Clinical Haematology, 2018, 31: 135-146), in particular); however, the treatment step has an insignificant relationship to the judicial exceptions and therefore does not integrate the judicial exceptions into a practical application. Recited LME-D type has not been demonstrated to specifically correlate with efficacy of recited treatment. The instant claims are analogous to the MPEP’s example of a claim that recites a natural correlation (law of nature) between blood glucose levels over 250 mg/dl and the risk of developing ketoacidosis wherein the claim “also recites "treating a patient having a blood glucose level over 250 mg/dl with aspirin." Aspirin is not known in the art as a treatment for ketoacidosis or diabetes, although some patients with diabetes may be on aspirin therapy for other medical reasons (e.g., to control pain or inflammation, or to prevent blood clots). In the context of this claim and the recited correlation between high blood glucose levels and the risk of ketoacidosis, administration of aspirin has at best a nominal connection to the law of nature, because aspirin does not treat or prevent ketoacidosis. This step therefore does not apply or use the exception in any meaningful way. Thus, this step of administering aspirin does not integrate the law of nature into a practical application.” See MPEP 2106.04(d)(2).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, other than the recited treatment step of administering a known DLBCL treatment to a subject with DLBCL, the instant claims do not require any steps beyond the judicial exceptions (“Step 2B”). 
The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). Further, the broad instant claims, covering any signature later actually invented and determined to correlate with a DLBCL LME-D type adoptive cell therapy, do not relate the judicial exception(s) in a significant way and appear to be a drafting effort designed to monopolize laws of nature in a manner that is antithetical to patent laws. 
	In the Reply of 4/25/22, Applicant argues “adoptive cell therapy” is a particular therapy and the claims are patent-eligible because the claims apply the judicial exception of producing an LME signature to assign an LME-D type to a subject and administer a particular therapy. Applicant further indicates lines 5-10 of page 75 of the instant specification disclose CAR T therapy may be effective in subjects having LME-D PI3K-dependent MYC-negative DLBCL
	The amendments to the claims and the arguments found in the Reply of 4/25/22 have been carefully considered, but are not deemed persuasive. A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions.  “Assigning” an LME-D type to a subject is a judicial exception (mental process) and is not application of a judicial exception or “beyond” a judicial exception. Further, adoptive cell therapy is not a particular therapy. Adoptive cell therapies include therapies that administer just any autologous immune cells (see page 183 of Cohen et al (Immunotherapy, 2017, 9(2): 183-196), in particular), including administering just any type of vastly distinct CAR T therapies (demonstrated by pages 64-70 of the instant specification, in particular). Again, the recited step of administering a known DLBCL treatment to a subject with DLBCL is a treatment step that has an insignificant relationship to the judicial exceptions and therefore does not integrate the judicial exceptions into a practical application. LME-D type has not been demonstrated to specifically correlate with efficacy of recited treatment and performing the recited treatment does not apply or use recited judicial exception(s) in any meaningful way. This step of administering a known DLBLC therapy to a subject with DLBLC does not integrate the recited natural phenomenon into a practical application. 
	In regards to the indication lines 5-10 of page 75 of the instant specification discloses CAR T therapy may be effective in subjects having LME-D PI3K-dependent MYC-negative DLBCL, the claims are not limited to LME-D subjects with PI3K-dependent MYC-negative DLBCL. Further, the instant specification does not specifically disclose CAR T therapy may be effective in subjects having “LME-D” PI3K-dependent MYC-negative DLBCL. Rather, lines 5-10 of page 75 of the instant specification discusses type D TME (tumor microenvironment) as well as LME (lymphoma microenvironment) type D (as recited by the instant claims). Further, lines 4-10 of page 75 of the instant specification disclose: “CAR T-cell therapy is not expected to have a therapeutic benefit for type D TME because certain tumors in this TME are not dependent on B cell receptors, and NFkB intrinsically activated tumors are not expected to respond to CAR T-cell therapy. However, due to the depleted TME of type D, CAR T-cell therapy may be expected to be effective in PI3K-dependent MYC-negative cancers. Additionally, CAR T-cell therapies may synergize with certain chemotherapies (e.g., Ibrutinib and other BTK inhibitors) in a type D TME.” Recited LME-D type has not been demonstrated to specifically correlate with efficacy of recited treatment.   

Objection to Specification and Drawings
	The specification and Figure 2 are objected to because Figure 2 is described as being a color figure and the figure has not been properly submitted as a color figure. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642